Citation Nr: 0807842	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-02 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a 
tonsillectomy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel 
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1952 to May 1954.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) that, in part, denied service connection for 
bilateral hearing loss, and for tonsillectomy.  In December 
2007, a videoconference hearing was held before the 
undersigned.  A transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The veteran does not have hearing loss as the result of 
disease or injury that was present during his active military 
service.  

2.  The veteran does not have residuals of a tonsillectomy as 
the result of disease or injury that was present during his 
active military service.   


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2007).  

2.  Service connection for residuals of a tonsillectomy is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

At his December 2007 videoconference hearing, the veteran 
testified that his hearing loss had its onset during his 
service in Korea.  He reported seeing a private healthcare 
provider about his hearing loss several years ago, in or 
around 1996, but could not recall the name of the doctor and 
also indicated that he did not think there would be any 
treatment records available to obtain.  The veteran also 
testified that he had a tonsillectomy in November 1954 as a 
result of chronic tonsillitis; therefore, he asserts he had 
tonsillitis in service.  He reported that ever since his 
tonsillectomy, he has felt as if there was a permanent 
constriction in his throat.  He denied any pain associated 
with this constriction nor has he sought any treatment for 
this throat condition.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may be granted for an organic disease of 
the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's service medical records consist of a May 1954 
service separation physical examination report, which shows 
that whispered voice test results were 15/15 bilaterally.  
The report shows that his throat, ears, and drums were all 
clinically evaluated as normal.  The report was silent for 
any complaints, findings, treatment, or diagnoses related to 
bilateral hearing loss, or tonsillitis.  

The veteran's DD 214 reflects that his most significant duty 
assignment was with the 64th Field Artillery Battalion.  

As for the post-service medical evidence, a November 1954 VA 
hospital report shows that the veteran was hospitalized for 
12 days during which he had a tonsillectomy.  The diagnosis 
was "chronic tonsillitis, treated, cured."  

On VA audiological evaluation in September 2004, puretone 
thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
35
35
35
LEFT
N/A
30
30
35
40

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The diagnosis was mild to moderate 
sensorineural hearing loss 1K-8KHz bilaterally.  The 
veteran's claims file was not made available for the 
audiologist's review as his SMRs had been destroyed in a 
fire; it was noted, however, that his service separation 
physical examination had been located, and that he had passed 
his whispered voice test in each ear.  The veteran reported 
in-service noise exposure of firearms, machine guns, mortars, 
firing ranges, tanks, heavy artillery and combat explosions.  
Post-service noise exposure included working in a machine 
shop.  Hearing protection was not used in service, but 
apparently was used in the machine shop.  The veteran also 
reported progressive hearing loss with an onset of 
approximately five years prior to the exam.  The VA 
audiologist concluded that military noise exposure did not 
cause the veteran's hearing loss, noting that the reported 
onset of his hearing loss was over 45 years after his 
discharge from service.  

The Board has determined that the claim must be denied.  With 
regard to the claim for hearing loss, the veteran's service 
medical reports do not show treatment for hearing loss 
symptoms, nor do they show that he had hearing loss in either 
ear as defined at 38 C.F.R. § 3.385.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  As for the post-service medical evidence, the 
earliest medical evidence of hearing loss in either ear is 
found in the September 2004 VA examination report.  This is 
approximately 50 years after separation from service, and 
there is no record of treatment for hearing loss symptoms 
prior to this time.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence which links 
hearing loss to the veteran's service.   In this regard, 
although the veteran has indicated that he has hearing loss 
due to participation in combat, even assuming arguendo that 
participation in combat were established, the Court has held 
that 38 U.S.C.A. § 1154 does not alter the fundamental 
requirements of a diagnosis, and a medical nexus to service.   
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).  Here, the only competent 
nexus opinion is found in the September 2004 VA examination 
report, which weighs against the claim.  In addition, there 
is no competent evidence to show that the veteran had 
sensorineural hearing loss in either ear that was manifest to 
a compensable degree within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

With regard to the claim for tonsillectomy, the veteran 
alleges that because chronic tonsillitis was diagnosed and 
treated with a tonsillectomy in November 1954, within a year 
of his separation from service, that he should be service-
connected for his tonsillectomy.  At his December 2007 
videoconference hearing, he testified that he has had a 
persistent constriction in his throat ever since his 
tonsillectomy.  He stated that he has not sought treatment 
from any healthcare provider for the condition.  

The Board has determined that the claim must be denied.  
Under 38 U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).  In this case, the veteran's 
service medical reports do not show treatment for, or a 
diagnosis of, tonsillitis, and the veteran's separation 
examination report shows that his throat was clinically 
evaluated as normal.  Given the foregoing, a chronic 
condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  Furthermore, there is no competent post-service 
medical evidence to show the existence of tonsillitis, or 
residuals of a tonsillectomy.  Accordingly, because the 
record does not show competent evidence of a current 
disability or residuals thereof related to his tonsillectomy, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  
Gilpin; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

With respect to the veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issues on appeal are based on the contentions that 
bilateral hearing loss, and residuals of a tonsillectomy, 
were caused by service that ended in 1954.  In this case, he 
is competent to report that he had throat symptoms during 
service, and that he perceives diminished hearing acuity.  
However, the veteran's service medical records do not show 
that he was treated for the claimed conditions, and his post-
service medical records indicate that the earliest relevant 
evidence is dated no earlier than 2004.  There is no 
competent evidence of a nexus between either of the claimed 
conditions and the veteran's service, and only audiometry as 
specified by regulation may establish that he has a hearing 
loss disability for VA compensations purposes.  38 C.F.R. 
§ 4.85.  The Board therefore finds that the medical evidence 
outweighs the veteran's contentions that he has bilateral 
hearing loss, and residuals of a tonsillectomy, that are 
related to his service.  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in August 2004, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The VCAA notice 
complied with the requirement that the notice must precede 
the adjudication.  Mayfield v. Nicholson (Mayfield II), 444 
F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board notes that the veteran's service medical records 
("SMRs") are not available and may have been destroyed in 
the 1973 fire at the National Personnel Records Center 
("NPRC").  Under such circumstances, there is a heightened 
duty to search for medical information from alternative 
sources in order to reconstruct the SMRs.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992).  The Board is also under a duty 
to advise the claimant to obtain other forms of evidence, 
such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Prior to issuing its decision, the RO requested the NPRC to 
obtain the veteran's service medical records.  In May 2004, 
the NPRC reported that the veteran's service medical records 
could not be found, and that a search of the Surgeon 
General's Office records also had no results.  In September 
2004, the RO also sent the veteran a letter and requested 
that he provide any service medical records, post-service 
medical records, or other information which may be helpful to 
his claim.  Finally, with regard to the veteran's missing 
service medical records, the Board notes that the veteran has 
not asserted that he was ever treated for, or was diagnosed 
with, hearing loss, or tonsillitis, during his service.  
Therefore, the Board finds that the RO has satisfied its duty 
to assist under Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).  

The RO has obtained the veteran's available service medical 
records (i.e., his separation examination report), as well as 
VA medical records.  The veteran has been afforded an 
examination for his claim for hearing loss, and an 
etiological opinion was obtained.  

With regard to the claim for tonsillitis/residuals of a 
tonsillectomy, the veteran has not been afforded an 
examination, and an etiological opinion has not been 
obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records do not show any 
relevant treatment, the post-service medical evidence does 
not contain any competent evidence to show that the veteran 
has tonsillitis/residuals of a tonsillectomy, and there is no 
competent evidence to show that the veteran has 
tonsillitis/residuals of a tonsillectomy that are related to 
his service.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the Board finds that the 
service and post service medical record provides evidence 
against this claim.  With regard to both claims, the Board 
concludes that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for residuals of a tonsillectomy is 
denied.  


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


